Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 1 of 49 PagelD #: 1267

 

Samsung’s Hearing Presentation

January 7, 2021
Case No. 2:20-cv-380-JRG

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 2 of 49 PagelD #: 1268

Samsung’s Hearing Presentation

Samsung’s First Filed Global Rate Setting Action
Will Resolve Key Dispute re SEP Licensing Royalties

Global Dispute Resolution and Comity Favor
Resolution of Key Dispute

 

Ericsson’s Proposed Injunction and Indemnification
are Overbroad and Legally Defective

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 3 of 49 PagelD #: 1269

Timeline Of Parties’ SEP Licensing History

Samsung/Ericsson cross- Samsung/Ericsson renewal Samsung/Ericsson renewal cross-license
licensing including SEPs cross-license including SEPs including SEPs (exp. Dec. 31, 2020)

 

 

 

 

Dec. 2020

Litigation in China and

2006 Nov. 2012 US district court

 

 

Litigation prior to Litigation prior to
renewal in Germany, renewal in US ITC and
Netherlands, UK, US US district court

 

Litigation in ITC,
Netherlands, Germany,
and Belgium

 

 

 

 

ie
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 4 of 49 PagelID #: 1270

Global Piecemeal Litigation In Other SEP Licensing Disputes

 

Ericsson/TCL Litigation 11 Lawsuits in 7 jurisdictions Ericsson/Apple Litigation Lawsuits in 4 jurisdictions
° France ¢ Argentina * US * Germany
¢ UK ¢ Germany ° UK * Netherlands
° Brazil ° US
¢ Russia
i; February 2015: Ericsson files against | May 2015: Ericsson files against Apple
= TCL v. Ericsson ; Apple in ITC and District Court in the UK, Germany, and Netherlands
“In 2012, while the parties were still siseiseais eon
negotiating, Ericsson initiated a series of foreign ae —— Je

litigations against TCL for alleged infringement
of Ericsson’s SEPs. Between October 2012 and
late 2014, Ericsson filed at least 11 lawsuits
against TCL and/or its affiliates in 6 different
jurisdictions— France, the U.K., Brazil, Russia,
Argentina, and Germany.”

 

 

 

 

  

 

TCL Commce'n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson, 2018 WL
4488286, at *2 (C.D. Cal. Sept. 14, 2018), rev'd in part, vacated in part, 943 F.3d 1360
(Fed. Cir. 2019)

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 5 of 49 PagelD #: 1271

Timeline Of Parties’ SEP Licensing Dispute

 

 

Aug. 7, 2020 Dec. 7, 2020 Dec. 31, 2020

Samsung agrees to license Samsung China action 2014 Agreement expires
Ericsson SEPs on FRAND terms for global rate setting r

 

 

 

 

   

Nov. 10, 2020 Dec. 25, 2020

Samsung response and China court issues ASI

proposal re arbitration

 

 

 

vie | AN Tem | Siole)e 12020 Oct. Nov, | Dec, ilar 12021 Feb.

    

Sept. 27, 2020 Dec. 11, 2020 Jan. 4, 2021

 

 

 

 

Ericsson proposes Ericsson files FRAND Ericsson files non-SEP actions
arbitration with claims in EDTX in Belgium, Germany, the
specific conditions Netherlands, and USITC

July 20, 2020 lo 1, 2021

  

Ericsson makes initial

| for Eri SEP Ericsson seeks reconsideration
proposal for Ericsson s

of ASI in China

Ericsson amends US complaint
to assert patent infringement

nr

 

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 6 of 49 PagelD #: 1272

Contractual Dispute Focused On Royalty For Licensing Ericsson SEPs

 

Ericsson Proposal for a Global License

Samsung Willingness to License

 

 

Ericsson's proposal

— Global patent cross-license with Samsung
— Ericsson’s rates:
— 4G proposal: 0.8% of 4G user equipment net sales
— $4 per-unit cap and $2.95 per-unit floor possible
— 5G proposal: $5 per 5G/NR user equipment
— Early signing $1 discount possible
— Cross-license for infra has minimal financial impact on overall deal
— Cross-license signed no later than end of Q4 2020

 

 

Ericsson Proposal (July 20, 2020) at 22

 

We would like to reiterate that Samsung is ready and willing to conclude a license
agreement with Ericsson on its SEP portfolios for mobile telecommunication on fair,
reasonable and non-discriminatory (FRAND) terms.

Best regards,

Jong Pil Hong

Vice President
Licensing team / IP Center
SAMSUNG ELECTRONICS CO., LTD.

 

Samsung Response (Aug. 7, 2020) at 1

 

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 7 of 49 PagelD #: 1273

Samsung Affirmatively Sought Judicial Resolution Of Key Dispute

 

Samsung China Complaint Seeking Global Rate-Setting On Dec. 7, 2020

 

 

Plaintiffs respectfully request the Court to: Plaintiff 1: Samsung Electronics Co., Ltd.

1. Determine the global licensing terms, including the royalty rates applicable for Agent-ad-liteon:

Plaintiffs’ communication products in accordance with “Fair, Reasonable and Non-
discriminatory” (“FRAND”) principle for the licensing of all the 4G and 5G Plaintiff 2: Samsung (China) Investment Co., Ltd.
standard essential patents (“SEPs”) held or controlled by the Defendants and its Agent 8d Atte

affiliates;

* * *
Plaintiff 3: Samsung (China) Investment Co., Ltd. Wuhan Branch

Agent ad litem:

 

Filed on December 7, 2020

 

 

 

 

 

Dkt. 26-2 and 3-4 at 2-3, 11 Dkt. 26-2 at 11

OS
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 8 of 49 PagelID #: 1274

Global Rate-Setting Is Appropriate Alternative To Piecemeal Litigation

 

e China is one of two forums worldwide committed to determining global licensing rates

e China has conducted world-wide rate-setting, starting in Oppo v. Sharp:

 

Facing the jurisdictional objection filed by
Sharp, for the first time, the court expressed the willingness of Chinese courts to decide the global

royalty rates in its ruling®.

 

 

 

Kong Declaration at 4 9 (Dkt. 26-12)

e The UK has conducted world-wide rate-setting, starting in Unwired Planet v. Huawei

“IT conclude that a worldwide licence would not be contrary to competition law.

_ Willing and reasonable parties would agree on a worldwide licence. It is the FRAND

licence for a portfolio like Unwired Planet’s and an implementer like Huawei.

Therefore, Unwired Planet are entitled to insist on it. It follows that an insistence by
Huawei on a licence with a UK only scope is not FRAND”

 

Unwired Planet Int'l Ltd. v. Huawei Tech. Co., [2017] EWHC (Pat) 711 (Eng.) at §] 571, aff'd, [2018] EWCA (Civ) 2344

nr
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 9 of 49 PagelD #: 1275

Ericsson Itself Advocated For Global Rate Setting In A Non-US Court

 

Ericsson submission to UK Court in SEP case involving

ON “APPEAL FROM THE COUNT OF APPEAL SC aPta¥o4t and Ericsson related entity Unwired Planet
BETWEEN:

(1) UNWIRED PLANET INTERNATIONAL LIMITED
(2) UNWIRED PLANET LLC

 

 

 

Respondents Ground 1 (Global rate setting): In determining the appropriate rate for UK SEPs,
and
(1) HUAWEI TECHNOLOGIES CO. LIMITED was it right for the English court to set rates to be applied under all foreign
(2) HUAWEI TECHNOLOGIES (UK) CO. LIMITED
fenateke patents in the patentee’s portfolio?
AND BETWEEN:
CONVERSANT WIRELESS LICENSING S.A.R.L,
Respondent
and 26. Moreover, Ericsson completely agrees with paragraph 110 of the judgment of the

 

(2) HUAWEI TECHNOLOGIES (UK) CO, LIMITED Court of Appeal, which refers to paragraph 544 of the judgment of Birss J and
(3) ZTE CORPORATION

 

 

 

ee Aaselaete explains that, for a multi-jurisdictional portfolio and a licensee with a global business,

WRITTEN SUBMISSIONS ON BEHALF OF licensing country by country would be "needlessly inefficient because of the effort
TELEFONAKTIEBOLAGET LM ERICSSON (PUBL)

(INTERVENER) required to negotiate and agree so many licences and then keep track of so many

1. The fokouing ‘ere: petsmiatioos oF an Gane different royalty calculations and payments". Similarly, from the licensee's point of

 

 

("Ericsson") in retation to the appeal set out in Huawel's Notice of Appeal in case

UNSSC 20 1880514, fn roepecl Gf WB G/ildon ape iee nenLie re saaneneD view, country-by-country licensing would entail the considerable administrative

 

written submissions, pursuant to Rule 26 of the Supreme Court Rules 2009, on 23 * * * . rs
Aucidain. burden of managing and complying with a multitude of separate, potentially
2. _Eriesson's atead to and architect for cellular standards 2G, 3G, 4G and unsynchronised, obligations, such as regards reporting and payment, with potentially

now 5G. It is also a major vendor of standardised wireless technology, employing
around 95,000 individuals and selling in over 180 countries. Ericsson is thus a
significant licensor and licensee of patented standard-essential technology. More
details of Ericsson's business and its involvement in standards is set out in Ericsson's
application for permission to intervene under Rule 26, the substance of which is : :
repeated below for convenience Written Submissions on Behalf of Telefonaktiebolaget LM Ericsson in
Unwired Planet Int’] Ltd. v. Huawei Techs. Co. Ltd. at 9] 17, 26

rr

varying expiry and renewal dates. This simply would not work and therefore does not

happen in practice.

 

 

 

 

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 10 of 49 PagelD #: 1276

Ericsson Itself Advocated For Global Rate Setting In A Non-US Court

 

IN THE SUPREME C KING! sc 244;

 

 

 

 

 

 

 

 

ON APPEAL FROM THE COURT OF APPEAL UKSC 2019/0041 and
(CIVIL DIVISION) UKSC 2019/0042 .
ae Ground 1 (Global rate setting): In determining the appropriate rate for UK SEPs,
* (1) UNWIRED PLANET INTERNATIONAL LIMITED 2 «
Pe Ruconinds was it right for the English court to set rates to be applied under all foreign
=; patents in the patentee’s portfolio?
(1) HUAWEI! TECHNOLOGIES CO. LIMITED
(2) HUAWEI TECHNOLOGIES (UK) CO. LIMITED
Appellants
AND BETWEEN: 28. Ericsson considers that licensing of patent portfolios on a global basis is, to use the
CONVERSANT WIRELESS LICENSING S.A.R.L. Ss
= ae words of the CJEU in Huawei v ZTE, "in accordance with recognized commercial
» . 7 o a 2
cal ty RUAWE! TECHNOLOGIES CO, LIMITED practices in the field and in good faith.
(3) ZTE CORPORATION
(4) ZTE (UK) LIMITED
Appellants
WRITTEN SUBMISSIONS ON BEHALF OF 31, Ericsson submits that, for the reasons set out above, a global portfolio licence in this
TELEFONAKTIEBOLAGET LM ERICSSON (PUBL)
(INTERVENER) matter is FRAND and Unwired Planet's offer of a global portfolio FRAND licence to
1. The folowing ‘are. the: submissions: of Ti jebolaget LM (pub!) Huawei fulfils its FRAND obligation for purposes of determining relief for patent

 

 

("Ericsson") in retation to the appeal set out in Huawel's Notice of Appeal in case
UKSC 2018/0214, in respect of which Ericsson applied for permission to intervane by
written submissions, pursuant to Rule 26 of the Supreme Court Rules 2009, on 23

infringement. In contrast, a country-by-country licence offer in this matter would not

be in line with industry practice, would be unworkable, and would frustrate the explicit

 

 

 

 

August 2019.

2. _Etlesson is a lead to and architect for cellular standards ~ 26, 3G, 4G and policy objectives of the ETSI IPR Policy and the balance needed for industry to
now 5G. It is also a major vendor of standardised wireless technology, employing
around 95,000 individuals and selling in over 180 counties. Eriosson Is thus a continue to thrive.
significant licensor and licensee of patented standard-essential technology. More
Geinlls of Ericeson's business and Wa iMph ete eet eee Written Submissions on Behalf of Telefonaktiebolaget LM Ericsson in
arriestion Ke peniet S e Unwired Planet Int’l Ltd. v. Huawei Techs. Co. Ltd. at §§ 17, 28, 31

repeated below for convenience

 

 

nnn
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 11 of 49 PagelD #: 1277

Ericsson Itself Advocated For Global Rate Setting In A Non-US Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN THE SUPREME C KING sc 214;
ON APPEAL FROM THE COURT OF APPEAL UKSC 2079/0044 and
(CIVIL DIVISION) UKSC 2019/0042
BETWEEN:
(1) UNWIRED PLANET INTERNATIONAL LIMITED
(2) UNWIRED PLANET LLC
Respondents
and . ss *
+a) uaweectecemcaoales Seeman Ground 1 (Global rate setting): In determining the appropriate rate for UK SEPs,
(2) HUAWEI TECHNOLOGIES (UK) CO. LIMITED . . . .
Anpellants was it right for the English court to set rates to be applied under all foreign
AND BETWEEN:
CONVERSANT WIRELESS LICENSING S.A.R.L. patents in the patentee’s portfolio?
Respondent
and
(2)| HUAWE] TECHNOLOGIES (UK) CO, LIMITED 31. Ericsson submits that, for the reasons set out above, a global portfolio licence in this
(3) ZTE CORPORATION
Oe Pr matter is FRAND and Unwired Planet's offer of a global portfolio FRAND licence to
WRITTEN SUBMISSIONS ON BEHALF OF Huawei fulfils its FRAND obligation for purposes of determining relief for patent
TELEFONAKTIEBOLAGET LM ERICSSON (PUBL) . : ;
(INTERVENER) infringement. In contrast, a country-by-country licence offer in this matter would not
“oie 5 sre: ta: ET on Lit eas be in line with industry practice, would be unworkable, and would frustrate the explicit
(“Ericsson”) in reiation to the appeal set out in Huawel's Notice of Appeal in case S : 7
UKSC 2018/0214, in reepect/5 whdch E”k-eeon spoil Jor painaeaion Sanam policy objectives of the ETSI IPR Policy and the balance needed for industry to
written submissions, pursuant to Rule 26 of the Supreme Court Rules 2009, on 23 A n
Aacentibie continue to thrive.
<< Bee oe 19 GO SOTIASE A RI OS Sn Written Submissions on Behalf of Telefonaktiebolaget LM Ericsson in
aeabiaglbnbeastedienichnsccbe rescence Unwired Planet Int’l Ltd. v. Huawei Techs. Co. Ltd. at 17, 31

around 95,000 individuals and selling in over 180 countries. Ericsson is thus a
significant licensor and licensee of patented standard-essential technology. More
details of Ericsson's business and its involvement in standards is set out in Ericsson's
application for permission to intervene under Rule 26, the substance of which is
repeated below for convenience

nnn

 

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 12 of 49 PagelD #: 1278

Undisputed That China Action Will Go Forward & Set Global Rates

 

Ericsson TRO Motion

 

Here, Ericsson seeks a more limited form of antisuit injunction. In this motion, Ericsson

is not asking this Court to stop Samsung from proceeding in the Wuhan suit. |.0\)

 

 

 

Ericsson Motion at 6 (Dkt. 11)

Ericsson Submissions in China

e Ericsson requested transfer of Samsung’s global rate setting action to the Beijing IP Court

e Ericsson did not contest jurisdiction or authority of a China court to resolve the parties’ global
dispute over licensing royalties for Ericsson SEPs

Ericsson Reply

 

4. The Fairness Of Chinese Courts Is Not At Issue In This Motion.

Samsung spends several pages and submits several declarations praising Chinese courts,

but the quality of Chinese courts is not the point. |

 

 

 

Ericsson Reply at 8 (Dkt. 30)

SU SCSC~<i~i~i‘—~™*S*~*SSC
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 13 of 49 PagelD #: 1279

Litigation Came As No Surprise To Ericsson

 

Ericsson told investors that approaching license renewals may include litigation

 

Patent licensing continues to perform well based on our strong IPR

= portfolio, even though revenues decreased in the third quarter as
in one of our licensees experienced lower sales volumes. We are
approaching several important contract renewals. We are confident
Stockhol mM, Oct 21, 2020 in the value of our broad patent portfolio, including a strong position
ol ee in 5G and will seek to maximize the net present value of our patent
ci aa A = estate that has been built over time through our large R&D

SEE SEE investments. Depending on timing of the agreement renewals, we

Ti crasyrenpl scontphomes hoeceoveaaone marta a may see gaps in IPR revenues in 2021 and 2022.

er oncveae of LT, efgvated tov comcereatie WLM ane Cutrenry Operating meBA

 

 

 

 

 

  
    
  
  
 
  

 

Cratil eyecion inte he Swed Fenian Prat of SE -g ban he cartes Ericsson’s Third Quarter Report 2020 at 2

 

 

 

 

 

a
ae EW

 

——— a Our ability to benefit from intellectual property rights (IPR), may

be limited by the loss of patent licenses to or from third parties
Patent licensing agreements are generally multi-year and term
based and the process for renewal of these licenses normally
requires negotiations, particularly in conjunction with technology
shifts and the introduction of new standards, such as 5G. Such
renewals and negotiations may take time to resolve, sometimes
involve litigation and may have material adverse impact on our
business and financial position, including on the timing for and level
ee of revenues from the IPR licensing contract portfolio.

 

 

 

 

 

 

 

 

Ericsson’s Third Quarter Report 2020 at 11-12

EE C~<i~i<i<i<i‘“‘“—s™S*SSC
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 14 of 49 PagelD #: 1280

China Is Appropriate Forum For This Dispute

 

e China court system is well-equipped to handle this dispute, and has rapidly become an
international hub for IP and FRAND disputes

 

 

In my view, there is no reason to give the Chinese court handling this global FRAND
dispute any less deference than similar courts in the United States. China’s court system
in the IP area is led by experienced and sophisticated judges who will provide a full and
fair opportunity to be heard. China is an appropriate and fair venue to decide an
international contract and patent dispute like this one between Korean and Swedish
companies. Based on my experience, including working directly with many of these judges
and teaching intellectual property law in China, the suggestion in Ericsson’s motion that it

will not receive a fair hearing in China is incorrect.

These efforts have proven successful. In recent years, China has become a world center
for IP dispute resolution. It offers specialized IP trial courts and IP specialized tribunals
dedicated to the adjudication of IP disputes. China also features competent intermediate
courts and a “Federal Circuit-style” central appeal court for all IP disputes in the IP

Division of the Supreme People’s Court.

 

Rader Declaration at 4 16 (Dkt. 26-13)

 

 

 

Rader Declaration at | 13 (Dkt. 26-13)

 

In particular, Chinese IP courts have welcomed and resolved numerous cases involving
rate-setting under FRAND standards. One study covering the period of 2011-2019 counted
160 cases accepted by Chinese courts related to standard essential patents. See,
chinaipr.com, 2020/07/13. Those statistics compare favorably, if not exceeding outright,

similar accountings in the world’s leading national judicial systems.

 

Rader Declaration at § 19 (Dkt. 26-13)

nn

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 15 of 49 PagelD #: 1281

Samsung Properly Followed Chinese Procedure And Practice

 

Samsung followed Chinese Civil Procedure that court notifies defendant of suit

 

13. According to the provisions of the Civil Procedure Law on service, the plaintiffs
complaint, evidence, court summons and other litigation documents shall be served on the defendant
by the people’s court''. According to my years of judicial experience, under the Chinese civil
litigation system, the plaintiff is not obliged to notify the defendant of the fact of prosecution, nor is
the plaintiff obliged to provide the defendant with the complaint and evidence it submitted. Even if
the plaintiff chooses to notify the defendant, such notification has no procedural significance under
Chinese law and does not constitute service under Chinese law, because service under Chinese

litigation law belongs to the authority of the court, | herefore, in practice, Wg

 

 

 

Kong Declaration at J 13 (Dkt. 26-12)

Samsung followed Chinese procedure and practice throughout this action

 

21. Insummary, I believe that Samsung’s application for behavior preservation complies
with Article 100 of the Civil Procedure Law and the Provisions of the Supreme People's Court on
Several Issues Concerning the Application of Law in Reviewing the Injunction Cases involving

Intellectual Property Disputes.

 

 

 

Kong Declaration at 4] 21 (Dkt. 26-12)

UE SCSC~S—~Si«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 16 of 49 PagelD #: 1282

Samsung’s Hearing Presentation

a msung’s First Filed Global Rate Setting Action
Will Resolve Key Dispute re SEP Licensing Royalties

Legal Standard for Foreign Anti-Suit Injunction

 

Global Dispute Resolution and Comity Favor
Resolution of Key Dispute

 

Ericsson’s Proposed Injunction and Indemnification
are Overbroad and Legally Defective

 

16
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 17 of 49 PagelD #: 1283

Fifth Circuit Standard Required For Foreign Anti-Suit Injunction

 

Karaha Bodas v. Perusahaan (5th Cir. 2003)

We have cautioned, however, that a preliminary injunction is “an
_ extraordinary remedy” which should only be granted if the party seeking the
injunction has “clearly carried the burden of persuasion” on all four requirements.

*k ** *f

When a preliminary injunction takes the form of a foreign antisuit injunction,
we are required to balance domestic judicial interests against concerns of
international comity. In assessing whether an injunction is necessary, we weigh
the need to “prevent vexatious or oppressive litigation” and to “protect the court’s
jurisdiction” against the need to defer to principles of international comity. We
have noted, however, that notions of comity do not wholly dominate our analysis
to the exclusion of these other concerns.

 

 

 

 

Karaha Bodas Co. v. Perusahaan Pertambangan Minvak Dan Gas Bumi Negara, 335 F.3d 357, 366 (Sth Cir. 2003)

ET SCSC~S—S=«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 18 of 49 PagelD #: 1284

Unterweser Factors Are Only Part Of Fifth Circuit’s Test

 

In assessing whether an injunction is necessary, we weigh the need to “prevent vexatious or
oppressive litigation” and to “protect the court’s jurisdiction” against the need to defer to
principles of international comity. We have noted, however, that notions of comity do not wholly
dominate our analysis to the exclusion of these other concerns.

 

: Karaha Bodas v. Perusahaan (5th Cir. 2003)

 

In determining whether proceedings in another forum constitute vexatious or oppressive
litigation, we have looked for the presence of several interrelated factors, including (1)
“inequitable hardship” resulting from the foreign suit; (2) the foreign suit’s ability to “frustrate and
delay the speedy and efficient determination of the cause”; and (3) the extent to which the foreign
suit is duplicitous of the litigation in the United States.

 

 

Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 366 (Sth Cir. 2003)

 

In re Unterweser (5th Cir. 1970)
= A court of equity has the traditional power to enjoin parties, properly before it, from litigating
n another court. This power has been exercised where the foreign litigation would: (1) frustrate a
policy of the forum issuing the injunction; (2) be vexatious or oppressive; (3) threaten the issuing
court's in rem or quasi in rem jurisdiction; or (4) where the proceedings prejudice other equitable
_ considerations.

 

In re Unterweser Reederei, Gmbh, 428 F.2d 888, 890 (Sth Cir. 1970)

18

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 19 of 49 PagelD #: 1285

Samsung’s Hearing Presentation

eretat ya “Samsung’s First Filed Global Rate Setting Action __ Setting Action
Will Resolve Key Dispute re SEP Licensing Royalties

Legal Standard for Foreign Anti-Suit Injunction

Global Dispute Resolution and Comity Favor
Resolution of Key Dispute

Ericsson’s Proposed Injunction and Indemnification
are Overbroad and Legally Defective

 

 

19
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 20 of 49 PagelD #: 1286

ASI Supports Targeted Effort to Resolve Dispute Without Piecemeal Global Litigation

 

ASI prevents interference with resolving dispute
by determining contractual global license royalties

The claims in the lawsuit in the present case are for the global licensing
conditions (including royalty rates) for the portfolio of standard essential patents in
dispute by and between the parties. Once the judgment takes effect, it will resolve all
previous disputes by and between the parties with respect to the 4G and 5G patents of
Ericsson in a package. On the premise that there is already a lawsuit in the present case, it
is not necessary at all for Ericsson to separately file lawsuits in China or other countries
and regions with respect to royalties or royalty rates globally or in a certain region, as
they are just redundant requests for royalty rate rulings. | utes

 

 

ASI Application at 10-11

 

In view of the above facts, there is a high likelihood that Ericsson will use one or
more lawsuits seeking injunctions to force Samsung to accept licensing conditions that
are not consistent with the FRAND principle. During the negotiating process, Samsung
has always been subject to the realistic coercion wnereby Ericsson will seek injunctive
relief or file duplicative lawsuits, which is urgent. |! | prohibited fron

 

 

 

ASI Application at 5

EE SC~S~<SS:tCS
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 21 of 49 PagelD #: 1287

ASI Supports Targeted Effort to Resolve Dispute Without Piecemeal Global Litigation

 

ASI applies only until resolution of
contractual SEP royalty dispute

 

1. For the duration of this Case and until the judgement of this Case becomes

 

effective, the Respondent and its affiliates are prohibited from applying for any
preliminary and permanent injunctive relief or administrative measures before any

courts, customs offices, or administrative enforcement agencies either in China or other
countries and regions or through any other procedures against Samsung Electronics Co.,
Ltd., Samsung (China) Investment Co., Ltd., Samsung (China) Investment Co., Ltd.
Wuhan Branch and their affiliates, and other subjects which manufacture, use, offer to
sell, sell or import Samsung telecommunications products, in terms of the 4G and 5G
SEPs involved in this Case, and the Respondent and its affiliates shall immediately

withdraw or suspend such claims that have already been filed;

 

 

 

Dkt. 26-9 at 12-13

SCSC~<~S—S«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 22 of 49 PagelD #: 1288

ASI Supports Targeted Effort to Resolve Dispute Without Piecemeal Global Litigation

 

ASI does not preclude patent actions

 

‘hina or other countries and regions. Samsung does

not request this court to prohibit Ericsson from filing any kinds of lawsuits other than

 

the aforesaid ones, such as patent infringement declaration cases, and therefore, it does

 

not affect other courts’ adjudicating any alleged validity and infringement issues of

 

native patents. Thus, the impact of the behavior preservation measures taken by this
Court on the other cases filed by Ericsson before the courts either in China or other

countries is very limited and within a proper extent.

Therefore, taking behavior preservation measures by this court against the Ericsson

would not undermine the international comity principle.

 

 

 

Dkt. 30-4 at 15

ET CSCSC~<~S~<C~=S«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 23 of 49 PagelD #: 1289

ASI Supports Targeted Effort to Resolve Dispute Without Piecemeal Global Litigation

 

ASI does not preclude litigation of damages

 

patent rights to a certain extent, it will not lead to the fundamental loss of its rights. On
the contrary, after the Applicants requested this Court to adjudicate the licensing terms
of the relevant SEPs held by the Respondent in accordance with the FRAND principles,
prohibiting the Respondent from seeking preliminary injunctions, permanent
injunctions or administrative remedies will make the Applicants to be able to maintain

the normal production and sales of their products, without prejudice to the rights of the

 

Respondent to request the Applicants to pay the royalties and calculate the

 

corresponding loss. In fact, if the Applicants can maintain or even expand the

 

 

 

Dkt. 26-9 at 10-11

EE
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 24 of 49 PagelD #: 1290

Multiple U.S. Courts Have Issued Similar ASIs For First-Filed SEP Rate Action

 

 

; TCL Commc'n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson

On June 29, 2015, the Court granted TCL’s motion and enjoined the foreign litigation.
(Docket No. 279-1, pp. 5-11.) In the Court’s view, a stay of the foreign litigation would allow the
parties to concentrate on the overriding FRAND issues. Moreover, during the course of this
litigation, TCL agreed to be bound by the Court’s determination of FRAND terms and conditions
for a worldwide portfolio license, including a release payment for TCL’s past unlicensed
sales. This effectively mooted Ericsson’s pending patent infringement claims against TCL in this
Court and other courts around the world.

 

 

TCL Comme'n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson, 2018 WL 4488286, at *4 (C.D. Cal. Sept. 14, 2018),
rev'd in part, vacated in part, 943 F.3d 1360 (Fed. Cir. 2019)

— U.S. case involved global rate setting for licensing Ericsson SEPs

— Ericsson filed SEP infringement actions in France, Brazil, Russia, Argentina,
and Germany

— Court issued ASI against any other proceedings in other forums regarding
the SEPs at issue

EE
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 25 of 49 PagelD #: 1291

Multiple U.S. Courts Have Issued Similar ASIs For First-Filed SEP Rate Action

 

 

; Microsoft Corp. v. Motorola, Inc.

First, the district court concluded that the pending contract action before it would be
dispositive of the German patent action, “because the European Patents at issue in the German
Action were included in Motorola's October 29 Letter offering a worldwide license
for Motorola's H.264 Standard-essential patents, and because Motorola contracted with the ITU to
license the European Patents on RAND terms to all applicants on a worldwide basis.”

 

Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 880 (9th Cir. 2012)

— U.S. case involved rate setting for licensing Motorola SEPs
— Motorola sought patent injunction in Germany due to SEP infringement

— Court issued ASI against enforcement of patent injunction pending
resolution of contractual FRAND issues

EE SCSC~<~S~<~S«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 26 of 49 PagelD #: 1292

Multiple Courts Issued ASlIs For First-Filed SEP Rate Action To Go First

 

: Huawei Techs., Co., Ltd. v. Samsung Elecs. Co., Ltd.

But those undeniable and important differences are irrelevant to whether this action is
| dispositive of the foreign action. Both parties have presented me with a breach of contract claim
_ based on the other’s alleged failure to abide by its commitments to ETSI. ' Neither party disputes
_ the other’s right to enforce that contract as a third-party beneficiary. And the availability of
injunctive relief for each party’s SEPs depends on the breach of contract claims. As in

 

 

 

Microsoft,“[t]he contractual umbrella over the patent claims” controls, Microsoft II, 696 F.3d at
883, and dictates that this action is dispositive of Huawei’s Chinese actions. See id. (“In other
words, the cross-license.” See Opp’n at 17. The appropriate remedy for Huawei’s breach of
contract claim may very well be the injunctive relief issued by the Shenzhen court. But I must
have the opportunity to adjudicate that claim without Samsung facing the threat of the Shenzhen
court injunctions.

 

 

Huawei Techs., Co., Ltd. v. Samsung Elecs. Co., Ltd., Case No. 3:16-cv-02787-WHO, Dkt. 280, Slip. op. at 13, 15 (N.D. Cal. Apr. 13, 2018)
— U.S. case involved claims re contractual FRAND licensing
— After filing U.S. case, Huawei filed 8 SEP infringement actions in China, seeking patent injunctions

— Court issued ASI against enforcement of patent injunction pending resolution of contractual
FRAND issues

EE SCSC~St«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 27 of 49 PagelD #: 1293

Courts Consider Deference To First-Filed Action Between Foreign Actions

 

 

; Huawei Techs., Co., Ltd. v. Samsung Elecs. Co., Ltd.

Courts may also consider “[t]he order in which the domestic and foreign suits
were filed” in evaluating the impact on comity. See Microsoft IT, 696 F.3d at 887.
As discussed, Huawei filed the Chinese actions the day after it filed the complaint
here. Since this action preceded the Chinese actions—if only by one day—
enjoining the foreign action would not “intolerably impact comity.”

|

 

Huawei Techs., Co., Ltd. v. Samsung Elecs. Co., Ltd., Case No. 3:16-cv-02787-WHO, Dkt. 280, Slip. op. at 12 (N.D. Cal. Apr. 13, 2018)

; Microsoft Corp. v. Motorola, Inc.

| The threshold consideration for a foreign anti-suit injunction is “whether or
not the parties and the issues are the same” in both the domestic and foreign
actions, “and whether or not the first action is dispositive of the action to be
enjoined.”

 

Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 882 (9th Cir. 2012)

27

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 28 of 49 PagelD #: 1294

Patent Injunctions Particularly Disruptive To Rate Setting

 

 

: Microsoft Corp. v. Motorola, Inc. (9th Cir. 2012)

First, the district court concluded that the pending contract action before it would be
dispositive of the German patent action, “because the European Patents at issue in the
German Action were included in Motorola's October 29 Letter offering a worldwide
license for Motorola's H.264 Standard-essential patents, and because Motorola contracted
with the ITU to license the European Patents on RAND terms to all applicants on a
worldwide basis.” Second, the court determined that the German action raised “concerns
against inconsistent judgments,” and that “the timing of the filing of the German Action
raises concerns of forum shopping and duplicative and vexatious litigation,” particularly
since “Motorola's commitments to the ITU involved approximately 100 Motorola-owned
patents, yet Motorola invoked the German Action implicating only two ... of these
patents and sought injunctive relief in Germany before [the district court] could
adjudicate that precise issue.” “In sum,” the district court concluded, “Motorola's actions
have frustrated [the district court's] ability to adjudicate issues properly before it,” 1.e.,
the propriety of injunctive relief in the RAND context.

 

 

Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 880 (9th Cir. 2012)

SCSC~S~SS
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 29 of 49 PagelD #: 1295

Global Rate-Setting In China Action Not Vexatious Or Oppressive To Ericsson

 

Only question is determining amount of global royalties under contractual commitments

 

 

 

° ! We would like to reiterate that Samsung is ready and willing to conclude a license
Ericsson Ss Dro posal agreement with Ericsson on its SEP portfolios for mobile telecommunication on fair,
, ; reasonable and non-discriminatory (FRAND) terms.

— Global patent cross-license with Samsung Best regards,
— Ericsson's rates:
— AG proposal: 8.8% of 4G user equipment net sales
— $4 per-unit cap and $8.95 per-unit floor possible
. Jong Pil Hong
— 5G proposal: $5 per 5G/NR user equipment Vice President
a ian ; j Licensing team / IP Center
Early signing $1 discount possible SAMSUNG ELECTRONICS.COTITD.

 

 

 

Ericsson Proposal (July 20, 2020) at 22 Samsung Response (Aug. 7, 2020) at 1
That question will be answered by Samsung’s China action

 

Plaintiffs respectfully request the Court to:

1. Determine the global licensing terms, including the royalty rates applicable for

Plaintiffs’ communication products in accordance with “Fair, Reasonable and Non-

discriminatory” (“FRAND”) principle for the licensing of all the 4G and 5G
standard essential patents (“SEPs”) held or controlled by the Defendants and its

affiliates;

 

 

 

Dkt. 26-2 at 2-3

UT CC~<~S~<C—=S«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 30 of 49 PagelD #: 1296

Global Rate-Setting in China Action Not Vexatious Or Oppressive To Ericsson

 

IN THE SUPREME C KING sc 244;

ii UKSC 2019/0041 and
(CIVIL DIVISION) UKSC 2019/0042
BETWEEN:

(1) UNWIRED PLANET INTERNATIONAL LIMITED
(2) UNWIRED PLANET LLC

Respondents
and
(1) HUAWEI! TECHNOLOGIES CO. LIMITED
(2) HUAWEI TECHNOLOGIES (UK) CO. LIMITED
Appellants
AND BETWEEN:
CONVERSANT WIRELESS LICENSING S.A.R.L.
Respondent
and
(1) HUAWEI TECHNOLOGIES CO. LIMITED
(2) HUAWEI TECHNOLOGIES (UK) CO, LIMITED
(3) ZTE CORPORATION
(4) ZTE (UK) LIMITED
Appellants

 

WRITTEN SUBMISSIONS ON BEHALF OF
TELEFONAKTIEBOLAGET LM ERICSSON (PUBL)

(INTERVENER)

Only question is determining amount of
global royalties under contractual commitments

 

 

 

 

 

 

 

1 The q are the issi of Ti i get LM (publ)
(“Ericsson”) in relation to the appeal set out in Huawei's Notice of Appeal in case
UKSC 2018/0214, in respect of which Ericsson applied for permission to intervane by
written submissions, pursuant to Rule 26 of the Supreme Court Rules 2009, on 23
August 2019.

 

2. E isalead to and itect for cellular is = 2G, 3G, 46 and
now 5G. It is also a major vendor of standardised wireless technology, employing
around 95,000 individuals and selling in over 180 countries. Ericsson is thus a
significant licensor and licensee of patented standard-essential technology. More
details of Ericsson's business and its involvement in standards is set out in Ericsson's
application for permission to intervene under Rule 26, the substance of which is
repeated below for convenience

 

28. Ericsson considers that licensing of patent portfolios on a global basis is, to use the
words of the CJEU in Huawei v ZTE, "in accordance with recognized commercial
practices in the field and in good faith."

Written Submissions on Behalf of Telefonaktiebolaget LM Ericsson in
Unwired Planet Int’] Ltd. v. Huawei Techs. Co. Ltd. at 4 28
31. Ericsson submits that, for the reasons set out above, a global portfolio licence in this

matter is FRAND and Unwired Planet's offer of a global portfolio FRAND licence to
Huawei fulfils its FRAND obligation for purposes of determining relief for patent
infringement. In contrast, a country-by-country licence offer in this matter would not

be in line with industry practice, would be unworkable, and would frustrate the explicit

 

policy objectives of the ETSI IPR Policy and the balance needed for industry to

continue to thrive.

 

 

 

Written Submissions on Behalf of Telefonaktiebolaget LM Ericsson in
Unwired Planet Int’l Ltd. v. Huawei Techs. Co. Ltd. at 4 31

EE SC~S~S~<S—S:tS

 

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 31 of 49 PagelD #: 1297

China Action Not Vexatious Or Oppressive To Ericsson

 

China ASI Order Provide Mechanism for Ericsson to Seek Relief in China

 

The Applicants or the Respondent who disagrees with this ruling may apply for

reconsideration once within five days upon receipt of this ruling, and the enforcement

 

of this ruling shall not be suspended during the reconsideration period.

 

 

 

Dkt. 26-9 at 13

   
     
    
  

December 25, 2020 Dec 30, 2020

Court Serves Ericsson
with ASI Order

Ericsson Response
Deadline

 

 

December 28, 2020 | Dec 30, 2020

Ericsson Seeks TRO before
any response to Chinese ASI

    
   

Ericsson files
Response to ASI

 

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 32 of 49 PagelD #: 1298

China Action Not Vexatious Or Oppressive To Ericsson

 

China ASI took into account similar factors as U.S. courts and Ericsson’s procedural rights

 

». According to the above law and judicial interpretations, this Court 20. However, this will not affect the legal rights and interests of the respondent. If the

will examine the Applicants’ ASI application from the following aspects and decide respondent disagrees with the preservation ruling, as set forth in the Behavior Preservation Ruling,

whether to take the preservation measures applied by them: (1) whether there may be a the respondent can fully protect its legitimate rights and interests by applying for a reconsideration

situation in this Case where it is difficult to enforce the judgement of this Case due to

 

to the people’s court that issued the ruling within five days upon receipt of the ruling. The people's
the Respondent’s conduct; (2) if the relevant preservation measures are not taken,
a ; ; ; court shall review the application within ten days after receiving the reconsideration application. If
whether the legitimate interests of the Applicants will suffer irreparable harms; (3)
. . : the ruling is correct, the party’s application shall be rejected; if the ruling is improper, the original
whether the harm to the Applicants without the relevant preservation measures exceeds

the harm to the Respondent with such measures; (4) if the relevant preservation ruling shall be revised or revoked,'* During the reconsideration procedures, the parties can submit

measures are taken, whether the public interests and the international civil litigation evidence and hire lawyers to make arguments for them. The court usually holds a hearing, organizes

order will be harmed; (5) whether Applicants have provided proper security for the the evidence production and cross-examination, and hears the opinions from both parties.

preservation measures they applied for. Kong Declaration at 20 (Dkt. 26-12)

 

 

 

 

 

 

Dkt. 26-9 at 7-8
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 33 of 49 PagelD #: 1299

China Action Not Vexatious Or Oppressive To Ericsson

 

China action will provide fair resolution of key dispute on licensing royalties

 

13. ‘In my view, there is no reason to give the Chinese court handling this global FRAND
dispute any less deference than similar courts in the United States. China’s court system
in the IP area is led by experienced and sophisticated judges who will provide a full and
fair opportunity to be heard. China is an appropriate and fair venue to decide an
international contract and patent dispute like this one between Korean and Swedish
companies. Based on my experience, including working directly with many of these judges
and teaching intellectual property law in China, the suggestion in Ericsson’s motion that it

will not receive a fair hearing in China is incorrect.

 

 

 

Rader Declaration at 4 | 13, 20 (Dkt. 26-13)
Ericsson does not argue otherwise

 

4. The Fairness Of Chinese Courts Is Not At Issue In This Motion.

Samsung spends several pages and submits several declarations praising Chinese courts,

but the quality of Chinese courts is not the point. | cccra!

 

 

 

Ericsson Reply at 8 (Dkt. 30)

EE =C=C=~S~S~<SS:«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 34 of 49 PagelD #: 1300

China Action Not Vexatious Or Oppressive To Ericsson

 

US Courts likewise defer global litigation of patent remedies
pending resolution of contractual licensing dispute

e TCL v. Ericsson, SACV 14-0341 JVS, Dkt. 284 (July 10, 2015) — enjoining actions in France,
the UK, Brazil, Russia, Argentina, and Germany

e Microsoft v. Motorola, 696 F.3d 872, 880 (9th Cir. 2012) — enjoining an action in Germany

e Huawei v. Samsung, Case No. 3:16-cv-02787-WHO, Dkt. 280 (N.D. Cal. Apr. 13, 2018) —
enjoining multiple actions in China
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 35 of 49 PagelD #: 1301

China Action Does Not Threaten Jurisdiction Of This Court

 

ASI Targeted to Resolve Dispute Without Piecemeal Global Litigation

 

The claims in the lawsuit in the present case are for the global licensing
conditions (including royalty rates) for the portfolio of standard essential patents in
dispute by and between the parties. Once the judgment takes effect, it will resolve all
previous disputes by and between the parties with respect to the 4G and 5G patents of
Ericsson in a package. On the premise that there is already a lawsuit in the present case, it
is not necessary at all for Ericsson to separately file lawsuits in China or other countries
and regions with respect to royalties or royalty rates globally or in a certain region, as
they are just redundant requests for royalty rate rulings. | ic ‘ocus o

 

 

 

ASI Application at 10-11
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 36 of 49 PagelD #: 1302

China Action Does Not Threaten Jurisdiction Of This Court

 

ASI Flows From Ericsson’s Voluntary Contractual SEP Licensing Commitment

 

IPR LICENSING DECLARATION

In accordance with Clause 6.1 of the ETSI IPR Policy the Declarant and/or its AFFILIATES hereby irrevocably declares the following
(check one box only, and subordinate box, where applicable):

 

we To the extent that the IPR(s) disclosed in the attached /PR Information Statement Annex are or become, and remain
ESSENTIAL in respect of the ETS! Work Item, STANDARD and/or TECHNICAL SPECIFICATION identified in the attached [PR
Information Statement Annex, the Declarant and/or its AFFILIATES are (1) prepared to grant irrevocable licences under this/these
IPR(s) on terms and conditions which are in accordance with Clause 6.1 of the ETSI IPR Policy; and (2) will comply with Clause 6.1
bis of the ETSI IPR Policy.

 

 

 

Ericsson ETSI Declaration at |

“IT conclude that a worldwide licence would not be contrary to competition law.

_ Willing and reasonable parties would agree on a worldwide licence. It is the FRAND

licence for a portfolio like Unwired Planet’s and an implementer like Huawei.

Therefore, Unwired Planet are entitled to insist on it. It follows that an insistence by
Huawei on a licence with a UK only scope is not FRAND”

 

 

Unwired Planet Int'l Ltd. v. Huawei Tech. Co., [2017] EWHC (Pat) 711 (Eng.) at § 571, aff'd, [2018] EWCA (Civ) 2344

SE CSCSC~<~S«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 37 of 49 PagelD #: 1303

China Action Does Not Threaten Jurisdiction Of This Court

 

ASI prevents interference with resolving dispute
by determining contractual global license royalties

The claims in the lawsuit in the present case are for the global licensing
conditions (including royalty rates) for the portfolio of standard essential patents in
dispute by and between the parties. Once the judgment takes effect, it will resolve all
previous disputes by and between the parties with respect to the 4G and 5G patents of
Ericsson in a package. On the premise that there is already a lawsuit in the present case, it
is not necessary at all for Ericsson to separately file lawsuits in China or other countries
and regions with respect to royalties or royalty rates globally or in a certain tegion, as
they are just redundant requests for royalty rate rulings. |! he ‘ocus of disputes in

ASI Application at 10-11

 

 

 

 

 

In view of the above facts, there is a high likelihood that Ericsson will use one or
more lawsuits seeking injunctions to force Samsung to accept licensing conditions that
are not consistent with the FRAND principle. During the negotiating process, Samsung
has always been subject to the realistic coercion whereby Ericsson wall seek ij UnNeRLve

relief or file duplicative lawsuits, which is urgent.

 

 

 

ASI Application at 5

ET SC~i‘aSéSOC®
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 38 of 49 PagelD #: 1304

China Action Does Not Threaten Jurisdiction Of This Court

 

ASI applies only until resolution of contractual SEP royalty dispute

 

1. For the duration of this Case and until the judgement of this Case becomes

 

effective, the Respondent and its affiliates are prohibited from applying for any
preliminary and permanent injunctive relief or administrative measures before any
courts, customs offices, or administrative enforcement agencies either in China or other
countries and regions or through any other procedures against Samsung Electronics Co.,
Ltd., Samsung (China) Investment Co., Ltd., Samsung (China) Investment Co., Ltd.
Wuhan Branch and their affiliates, and other subjects which manufacture, use, offer to
sell, sell or import Samsung telecommunications products, in terms of the 4G and 5G
SEPs involved in this Case, and the Respondent and its affiliates shall immediately

withdraw or suspend such claims that have already been filed;

3, For the duration of this Case and until the judgement of this Case becomes
effective, the Respondent and its affiliates are prohibited from requesting any courts
either in China or other countries and regions to adjudicate the licensing terms
(including the royalty rate) or royalty amount in terms of the 4G and 5G SEPs involved
in this Case and the Respondent and its affiliates shall immediately withdraw or suspend

such claims that have already been filed;

 

 

 

 

 

2. For the duration of this Case and until the judgement of this Case becomes

 

effective, the Respondent and its affiliates are prohibited from applying for the
enforcement of any preliminary and permanent injunctive relief or administrative
measures or that has been granted or is likely to be granted by any courts, customs
offices, or administrative enforcement agencies either in China or any other countries
and regions or through any other procedures against Samsung Electronics Co., Ltd.,
Samsung (China) Investment Co,, Ltd,, Samsung (China) Investment Co., Ltd. Wuhan
Branch and their affiliates, and other subjects which manufacture, use, offer to sell, sell
or import Samsung telecommunications products, in terms of the 4G and 5G SEPs

involved in this Case;

4. For the duration of this Case and until the judgement of this Case becomes
effective, the Respondent and its affiliates are prohibited from initiating any legal
proceedings requesting to determine whether the Respondent and its affiliates have
fulfilled their FRAND obligations in terms of the present negotiations for licensing the
4G and 5G SEPs involved in this Case before any courts cither in China or other
countries and regions, and the Respondent and its affiliates shall immediately withdraw

or suspend such claims that have already been filed;

 

 

 

 

5. For the duration of this Case and until the judgement of this Case becomes
effective, the Respondent and its affiliates are prohibited from requesting any courts
either in China or other countries and regions to order Samsung Electronics Co., Ltd.,
Samsung (China) Investment Co., Ltd., and Samsung (China) Investment Co., Ltd.
Wuhan Branch to withdraw this application for behavior preservation or to prevent
Samsung Electronics Co., Ltd., Samsung (China) Investment Co., Ltd., and Samsung
(China) Investment Co., Ltd. Wuhan Branch from applying for the enforcement of the
behavior preservation ruling issued by this Court, and the Respondent and its affiliates
shall immediately withdraw or suspend such claims that are likely to be filed or have

already been filed;

 

Dkt. 26-9 at 12-13

ST CCSCSC~<i<‘“‘“_:™S*SSC

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 39 of 49 PagelD #: 1305

China Action Does Not Threaten Jurisdiction Of This Court

 

ASI does not preclude patent actions

 

lawsuits) before the courts either in China or other countries and regions. Samsung does

not request this court to prohibit Ericsson from filing any kinds of lawsuits other than

 

the aforesaid ones, such as patent infringement declaration cases, and therefore, it does

 

not affect other courts’ adjudicating any alleged validity and infringement issues of

 

native patents. Thus, the impact of the behavior preservation measures taken by this
Court on the other cases filed by Ericsson before the courts either in China or other

countries is very limited and within a proper extent.

Therefore, taking behavior preservation measures by this court against the Ericsson

would not undermine the international comity principle.

 

 

 

Dkt. 30-4 at 15

ET CSC~<~S*«S
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 40 of 49 PagelD #: 1306

China Action Does Not Threaten Jurisdiction Of This Court

 

ASI does not preclude litigation of damages

 

patent rights to a certain extent, it will not lead to the fundamental loss of its rights. On
the contrary, after the Applicants requested this Court to adjudicate the licensing terms
of the relevant SEPs held by the Respondent in accordance with the FRAND principles,
prohibiting the Respondent from seeking preliminary injunctions, permanent
injunctions or administrative remedies will make the Applicants to be able to maintain

the normal production and sales of their products, without prejudice to the rights of the

 

Respondent to request the Applicants to pay the royalties and calculate the

 

corresponding loss. In fact, if the Applicants can maintain or even expand the

 

 

 

Dkt. 26-9 at 10-11

nnn.
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 41 of 49 PagelD #: 1307

China Action Permits Multiple Issues To Proceed Now In This Court

 

1. FRAND actions regarding Samsung SEPs
(Counts I, Il, IV, and V in original Complaint)

2. Liability issues regarding infringement and
validity for Ericsson SEPs

3. Damages related to asserted patents

4. Other patent remedies remain after rate setting,
to the extent not resolved or moot

ee
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 42 of 49 PagelD #: 1308

Comity Weighs Heavily In Favor Of Respecting China Action

 

ran Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara (5th Cir. 2003)

“The doctrine of comity contains a rule of ‘local restraint’ which guides
courts reasonably to restrict the extraterritorial application of sovereign power. In
this vein, we have impliedly recognized the importance of comity when a case
implicates public international issues and when prior steps in resolving a dispute
have taken place in international fora.”

 

 

 

 

 

£ When a preliminary injunction takes the form of a foreign antisuit injunction,
we are required to balance domestic judicial interests against concerns of
international comity. In assessing whether an injunction is necessary, we weigh
the need to “prevent vexatious or oppressive litigation” and to “protect the court’s
jurisdiction” against the need to defer to principles of international comity. We
have noted, however, that notions of comity do not wholly dominate our analysis
to the exclusion of these other concerns.

 

 

 

 

Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 366. 371 (Sth Cir. 2003)

42

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 43 of 49 PagelD #: 1309

Comity Weighs Heavily In Favor Of Respecting China Action

 

e US Courts have held foreign courts should defer limited issues pending
FRAND decision in US — just like China court did here

— TCL v. Ericsson —no foreign litigation of any issues for Ericsson SEPs pending US rate setting

— Microsoft v. Motorola —no enforcement of foreign patent injunction pending US FRAND decision

— Huawei v. Samsung — no enforcement of foreign patent injunction pending US FRAND decision

Microsoft Corp. v. Motorola, Inc. (9th Cir. 2012)

“We conclude that the district court did not abuse its discretion in determining that
Microsoft's contract-based claims, including its claim that the RAND commitment precludes
injunctive relief, would, if decided in favor of Microsoft, determine the propriety of the
enforcement by Motorola of the injunctive relief obtained in Germany.”

Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 885 (9th Cir. 2012)

43

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 44 of 49 PagelD #: 1310

Samsung's Hearing Presentation

a msung’s First Filed Global Rate Setting Action
Will Resolve Key Dispute re SEP Licensing Royalties

Global Dispute Resolution and Comity Favor
Resolution of Key Dispute

Ericsson’s Proposed Injunction and Indemnification
are Overbroad and Legally Defective

 
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 45 of 49 PagelD #: 1311

Injunction Cannot Extend Beyond Protecting Jurisdiction Of This Court

 

Karaha Bodas v. Perusahaan (5th Cir. 2003)

‘When a preliminary injunction takes the form of a foreign antisuit injunction, we are
required to balance domestic judicial interests against concerns of international comity. In
assessing whether an injunction is necessary, we weigh the need to ‘prevent vexatious or
oppressive litigation’ and to ‘protect the court’s jurisdiction’ against the need to defer to principles
of international comity. We have noted, however, that notions of comity do not wholly dominate
our analysis to the exclusion of these other concerns.”

 

|
Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 366 (5th Cir. 2003)

Infinite Financial v. Strukmyer (N.D. Tex. 2014)
“Even when a motion for a preliminary injunction is predicated on a complaint, if the motion
raises issues different from those presented in the complaint, the court has no jurisdiction over the
motion”

Infinite Fin. Sols., Inc. v. Strukmyer, LLC, No. 3:14-CV-354-N, 2014 WL 12586282, at *9 (N.D. Tex. July 29, 2014)

 

45
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 46 of 49 PagelD #: 1312

Injunction Sought By Ericsson Exceeds Scope Of This Court’s Jurisdiction

 

Injunction provision extends to new actions in other forums separate from this Court

Proposed Injunction

 

B. Make any request, claim, application, or motion further pursuing or enforcing an injunction
from a foreign court—including but not limited to the Intermediate People’s Court of
Wuhan Municipality, Hubei Province, China—which would prohibit or otherwise limit in
any way Ericsson Inc.’s, and all of its corporate parents, subsidiaries, and affiliates, ability

to file suits or administrative actions to enforce or defend its United States patent rights.

 

 

 

 

Dkt. 14 at 2
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 47 of 49 PagelD #: 1313

Injunction Sought By Ericsson Exceeds Scope Of Requested Relief In This Action

 

Ericsson’s Amended Complaint in This Court Does Not Seek SEP Injunctions

 

PRAYER FOR RELIEF

* * *
(e) adjudge and declare that Samsung infringes the Asserted Patents;

(f) adjudge and declare that Samsung’s infringement of the Asserted Patents was
willful, and that Samsung’s continued infringement of the Asserted Patents is
willful;

(g) an award of the amount of damages that Ericsson proves at trial and, as
appropriate, exemplary damages;

 

 

 

Dkt. 17 at 60

e Ericsson has Previously Sought SEP Exclusion Orders / Injunctions in the International Trade Commission
— 337-TA-583 — Ericsson suit against Samsung seeking SEP exclusion orders
— 337-TA-862 — Ericsson suit against Samsung seeking SEP exclusion orders
— 337-TA-953 — Ericsson suit against Apple seeking SEP exclusion orders

nnn
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 48 of 49 PagelD #: 1314

Indemnification Should Not Reach More Broadly Than Injunction

 

 

 

 

 

 

Proposed Injunction Proposed Indemnification
A. Make any request, claim, application, or motion further pursuing or enforcing an injunction IT IS FURTHER ORDERED THAT Samsung Electronics Co,, Ltd., Samsung
from a foreign court—including but not limited to the Intermediate People’s Court of Electronics America, Inc. and Samsung Research America shall (1) jointly and severally
Wuhan Municipality, Hubei Province, China—which would prohibit, deter, impose indemnify, within five business days, Ericsson Inc.'s, and all of its corporate parents, subsidiaries,
monetary fines on, or otherwise limit in any way Ericsson Inc.’s, and all of its corporate and affiliates, for any fines imposed by the Intermediate People’s Court of Wuhan Municipality,
parents, subsidiaries, and affiliates, ability to fully and completely prosecute this action, Hubei Province, China related to the Wuhan court’s order of December 25, 2020, or any other
request and enforce relief, or which would impair this Court’s ability to adjudicate any and orders that in any way contravene the prohibitions on Samsung contained in this Order; |
all matters in this lawsuit; Dkt. 14 at2
B. Make any request, claim, application, or motion further pursuing or enforcing an injunction © Indemn ification can be read as Sa nctioni ng
from a foreign court—including but not limited to the Intermediate People’s Court of Samsung for matters involving:
Wuhan Municipality, Hubei Province, China—which would prohibit or otherwise limit in — Actions by Ch ina court in connection with
any way Ericsson Inc.’s, and all of its corporate parents, subsidiaries, and affiliates, ability non-US pate nt assertions by Ericsson

to file suits or administrative actions to enforce or defend its United States patent rights.

 

 

— Unilateral actions by China court to
Dkt, 14 at 2 enforce its orders

 

— Samsung responses to Court orders
and inquiries

ne. hhh mm UU
Case 2:20-cv-00380-JRG Document 40-1 Filed 01/07/21 Page 49 of 49 PagelD #: 1315

Fifth Circuit Law Constrains Monetary Sanctions Like Indemnification

 

 

; Positive Software v. New Century Mortg. (5th Cir. 2010)

“In Maxxam, we confirmed the limited reach of the court's
inherent authority. .. . We reversed part of those sanctions on the
ground that the inherent power does not extend to collateral
proceedings that “do not threaten the court's own judicial authority or

proceedings.”
* * *

Because Camina’s conduct was neither before the district court nor in
direct defiance of its orders, the conduct is beyond the reach of the
court’s inherent authority to sanction.”

 

 

 

 

 

Positive Software Sols., Inc. v. New Century Mortg. Corp., 619 F.3d 458, 460-61 (Sth Cir. 2010)

nr
